Citation Nr: 1431738	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-26 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board has previously remanded the issue on appeal in September 2012 and July 2103 for additional development.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDING OF FACT

The preponderance of the evidence of record establishes that the Veteran's current bilateral hearing loss is not etiologically related to his active duty military service; and it did not  manifest to a compensable degree within one year of the Veteran's discharge from such service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in, or aggravated by, the Veteran's active duty military service, nor may it be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VA satisfied its duty to notify when it issued a September 2009 letter, prior to the rating decision, informing the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) further provides that VA has a duty to assist the Veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), post-service VA treatment records, and lay statements are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  

VA provided an addendum opinion in September 2013 to the March 2013 VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the September 2012 remand, the Board determined that a November 2009 VA examination and April 2010 VA opinion were inadequate and remanded the claim for a new VA opinion.  A January 2013 VA opinion was also found to be inadequate and the Veteran was afforded another VA examination in March 2013.  In a July 2013 remand, the Board remanded the claim again for a new VA opinion.  Taken together, the March 2013 VA examination and September 2013 VA opinion obtained in this case are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  Id.; see 38 U.S.C.A. § 3.159(c)(4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim.  The Veteran has not identified any outstanding evidence that needs to be obtained.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  

I. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306.

Service connection for organic diseases of the nervous system, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends that his current bilateral hearing loss was caused by his exposure to noise in service from his duties on the flight line as a plane captain and troubleshooter and from his duties as a structural mechanic who worked with loud machinery.  See August 2009 statement.

The Board observes that the Veteran's Form DD 214 states that his military occupational specialty (MOS) was as an aviation structural mechanic.  Therefore, the Veteran's assertion that he was exposed to noise while in service appears credible and consistent with the circumstances of his service.  See VBA Fast Letter 10-35 (September 2010).  Therefore, the Board concedes that the Veteran was exposed to noise while in service.  

The Veteran's STRs show three audiometric studies from September 1966, April 1970 and April 1971.  At the outset, the Board notes that the measurement units of the September 1966 audiometric study were not identified, however, based on the date of the study, the results are presumed to be in American Standards Association (ASA) units.  As audiometric results since November 1967 are reported in units set by the International Standards Organization (ISO)-American National Standards Institute (ANSI), audiometric results dated prior to November 1967 must be converted from ASA units to ISO units for proper comparison to subsequent test results.  

Upon conversion from ASA units to ISO units, the results of the audiometric study (as provided below) in September 1966 reflect that upon entry into service, the Veteran had left ear hearing loss for VA purposes given the results at the 500 Hz frequency.  As for his right ear, although he did not have a disability for VA purposes it is noted that his puretone thresholds exceeded 20 decibels thereby demonstrating hearing loss.  See Hensley, supra.


HERTZ
September 1966
500
1000
2000
3000
4000
RIGHT
35
15
15
--
20
LEFT
40
25
25
--
20

Based on the above evidence, it does not appear that the Veteran entered service in sound condition.  This will be discussed in further detail, below.  

The results of the subsequent April 1970 audiometric study (as reflected below) show that the Veteran's hearing showed some improvement from his September 1966 study.  


HERTZ
April 1970
500
1000
2000
3000
4000
RIGHT
10
10
15
20
25
LEFT
15
20
15
15
25

At separation, the results of the April 1971 audiometric study (as reflected below) document a slight threshold shift bilaterally.  However, the Veteran's hearing at separation did not demonstrate a disability for VA purposes.  The Court has held that, even though disabling hearing loss may not be demonstrated at the time of separation from service, a Veteran may nevertheless establish his entitlement to service connection for a current hearing loss disability by having evidence that the current disability is related to his military service and not the result of intervening or other unrelated factors or causes.  See Hensley v. Brown, 5 Vet. App. at 155 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


HERTZ
April 1971
500
1000
2000
3000
4000
RIGHT
20
20
15
25
--
LEFT
20
20
25
20
--

At his November 2009 VA examination, the VA examiner interviewed the Veteran and performed audiological testing.  The results of the pure tone testing were as follows:




HERTZ
November 2009
500
1000
2000
3000
4000
RIGHT
20
25
45
55
55
LEFT
30
25
30
30
45

Speech recognition scores were 88 percent in the right ear and 84 percent in the left ear.  The VA examiner diagnosed the Veteran with mild to moderate bilateral sensorineural hearing loss.  Finding that the Veteran entered and separated the military with normal hearing, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  

An April 2010 VA opinion provided an additional rationale for agreeing with the November 2009 VA examiner's negative opinion.  The April 2010 VA examiner relied on his prior experience working with the Army and Air Force hearing conservation programs.  He explained that the threshold shift reflected in the Veteran's in service audiometric studies likely reflect less optimal testing conditions than professional testing conditions would likely produce.  The VA examiner found that evidence of that was shown by the improvement in some frequencies reflected in the April 1970 audiometric study results.  In addition, the VA examiner opined that hearing loss due to noise tends to follow a pattern that was not present on any of the Veteran's audiometric study results.  

A January 2013 VA opinion addressed whether the Veteran had a preexisting hearing loss disability upon entrance into active military service.  Based on the Veteran's report that he had normal hearing bilaterally upon his enlistment into the military, the VA examiner found that the Veteran did not have a preexisting hearing loss disability.  The VA examiner also opined that the Veteran's bilateral hearing loss was not at least as likely as not the result of his active military service as the Veteran made no complaints of hearing loss upon separation and there were no significant threshold shifts in hearing during service.  

At a March 2013 VA examination, the VA examiner interviewed the Veteran and performed audiological testing.  The Veteran reported his in-service noise exposure and the lack of hearing protection in service until the last two years.  After discharge, he worked for 29 years as a steelworker and in a warehouse for 10 years.  He went hunting recreationally.  He noticed his hearing loss within the past three to four years.  

Upon objective evaluation, the results of the pure tone testing were as follows:


HERTZ
March 2013
500
1000
2000
3000
4000
RIGHT
20
25
50
60
55
LEFT
25
25
40
45
60

Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The VA examiner continued the bilateral sensorineural hearing loss diagnosis.  Based on normal hearing upon separation, no complaints of hearing loss in the Veteran's records and a significant delay in recognition of hearing loss symptoms, the VA examiner found that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  

In a September 2013 VA opinion, the VA examiner noted the Veteran's three in-service audiometric study results, including the converted results for the entrance examination.  The VA examiner found that the Veteran's entrance examination audiometric study results reflect a low frequency hearing loss which was more indicative of ambient room noise factors and an ear infection at the time of the evaluation.  No preexisting disability was found based on the improvement to the Veteran's threshold levels to normal levels at the two subsequent in-service audiometric studies.  The VA examiner relied on these normal threshold level findings to support the finding that the entrance examination results were likely artificially inflated due to ambient noise or the Veteran's inattentiveness during evaluation.  Based on normal hearing at separation and improvement not degradation of thresholds from entrance to exit, the VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  

In sum, the preponderance of the evidence establishes that the Veteran's current bilateral hearing loss is not related to service.  All of the VA examinations of record (which vary in adequacy) universally indicate that there is no etiological nexus between the Veteran's current hearing loss and service. 

The VA examinations discount the findings of hearing loss on entrance examination given the subsequent findings of stasis and/or improvement of hearing acuity.  Specifically, in September 2013, the VA examiner found the results at entrance were more indicative of ambient room noise factors or the Veteran's inattentiveness during evaluation, as the Veteran's threshold hearing levels showed improvement rather than degradation on the two subsequent audiometric studies, including at separation.  It was ultimately concluded that the Veteran's current bilateral hearing loss was less likely than not related to his military service.  This opinion was well-reasoned and was based on a review of the claims file, which included the Veteran's service treatment records and statements regarding his in-service noise exposure.

Even assuming for the sake of argument that the Veteran entered service with a preexisting bilateral hearing loss disability, there is no evidence of worsening (or aggravation of) hearing loss during active duty.  Rather, the evidence suggests either no change or improvement in hearing acuity. 

The Board acknowledges that the Veteran contends that his exposure to hazardous noise in service caused his bilateral hearing loss.  Lay evidence may (italics added for emphasis) be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds, however, that the Veteran's assertion as to the etiology of his bilateral hearing loss is too medically complex to be made on lay observation alone.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his bilateral hearing loss is the result of his in-service noise exposure is not deemed competent.  

The Board has also considered whether the Veteran is entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307(a).  Here, the Board finds that the Veteran's bilateral sensorineural hearing loss did not manifest to a degree of 10 percent or more within one year from the date of separation from service.  Indeed, the Veteran reported that he did not notice his hearing loss until many years after separation from service and the record does not contain any evidence to reflect an earlier manifestation of his hearing loss symptoms.  

Therefore, the Veteran's bilateral hearing loss is not etiologically related to service.  Therefore, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for his bilateral hearing loss must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs
 

